Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 19th 2021 has been considered.
Claims 1-9 have been amended.
Claims 10-11 were added.
Claims 1-11 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al (US 6,265,593 B1).

Regarding claim 1: Best discloses methods for solvent extraction of etheric oils and/or constituents of etheric oils (i.e., hydrophobic compounds) from moist extraction material containing etheric oils and/or constituents of etheric oils comprising extraction of the moist extraction material with an extraction agent mixture comprising at least one polar and at least one non-polar solvent for obtaining a miscella, wherein the extraction material comprises oil comprising fruits and vegetable (e.g., tomatoes, carrots, red peppers) and herbs, with a moisture content of at least 40 wt% wherein the at least one non-polar solvent comprises 10 vol% to 100 vol% of the moist extraction material with prima facie case of obviousness exists (see MPEP §2144.05).
Furthermore, Best discloses the temperature range of the extraction agent mixture is between 20ºC and 80ºC, of separating the miscella from the extraction material and of distillative separation of the miscella (see Best abstract; column 7, line 4 to column 9, line 10). Since the temperature range recited in claim 1 overlaps or lies inside the temperature range in Best, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the miscibility level of the polar and non-polar solvents with each other: Best discloses an extraction agent mixture comprising at least one polar (e.g., methanol, ethanol, n-propanol or isopropanol) and at least one non-polar solvent (e.g., hexane) (see Best claims 10-12), but fails to disclose the miscibility level of the solvents with each other and water; However, given the fact the polar and non-polar solvents contemplated in Best are the same as the polar and non-polar solvents in the current Application (see specification paragraphs [0047]-[0048] and [0061]; claims 4 and 6), and since the claimed solvents contents overlap or lie inside the solvents contents in Best, it is examiner’s position that the miscibility level of the solvents with each other and waterrecited in claim 1 is inherently present in Best. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Moreover, given the fact solvent extraction involves the separation of a compound into its parts based on the solubility of its parts in the solvents, the solvent extracted etheric oils and/or constituents of etheric oils in Best, clearly read on claim 1: “wherein the etheric oils and/or the constituents of etheric oils dissolve tin the extraction agent mixture”.
Regarding claim 2: Best discloses the extraction material comprises oil comprising fruits and vegetable (e.g., tomatoes, carrots, red peppers) and herbs (see Best abstract; column 4, line 26 to column 5, line 27; examples 1-7), which are known to comprise terpenes, terpenoids, sesquiterpenes and aromatic compounds.
Regarding claim 3: Best discloses the extraction material, oil comprising fruits and vegetable (e.g., tomatoes, carrots, red peppers) and herbs, comprise less than 10wt% oil (see Best column 5, line 8-28).
Regarding claim 4: Best discloses that the non-polar solvent may comprise hexane and/or at least one alkane with 5 to 25 carbon atoms and/or a mixture (see Best column 7, line 55 to column 8, line 13).
Regarding claim 5: Best discloses the extraction material comprises at least 40wt% moisture and that the polar solvent comprises 15 wt% to 65 wt% of the aqueous phase (see Best column 7, lines 19-62).
Regarding claim 6: Best discloses that at least one alcohol containing 1 to 10 carbon atoms or a mixture of these alcohols is used as the polar solvent (see Best abstract; column 7, line 4 to column 9, line 10; examples 1-7).
Regarding claim 7: Best discloses the extraction agent mixture contains additional polar and/or non-polar solvents in a total volumetric proportion of 0.5 to 40% by volume measured on the total volume of the extraction agent mixture (see Best abstract; column 7, line 4 to column 9, line 10; examples 1-7).
Regarding claim 8: Best discloses the extraction material is finely minced (see Best abstract; column 7, line 4 to column 9, line 10; examples 1-7).
Regarding claim 9: Best discloses the distillative separation of the non-polar solvent out of the separated miscella takes place first and then the separation of the separating non-polar constituents of the etheric oil (see Best abstract; column 7, line 4 to column 9, line 10; examples 1-7).
Regarding claim 11: Best discloses the extraction material comprises oil comprising fruits and vegetable (e.g., tomatoes, carrots, red peppers) and herbs, with a moisture content of at least 40 wt% wherein 20wt% to 50wt% of the aqueous phases comprises water and at least one polar solvent and the at least one non-polar solvent comprises 10 vol% to 100 vol% of the moist extraction material with polar solvent (i.e., total aqueous mass) (see Best abstract; column 7, line 4 to column 8, line 41), .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Best as applied to claims 1-9 and 11 above, and further in view of Shaath et al. (PGPub. 2006/0003036 A1).

Regarding claims 10: Best discloses extracting etheric oils and/or constituents of etheric oils from extraction material, wherein the extraction material comprises oil comprising fruits and vegetable (e.g., tomatoes, carrots, red peppers) and herbs (see Best abstract; column 4, line 26 to column 5, line 27; examples 1-7), but fails to disclose extracting etheric oils and/or constituents of etheric oils from extraction material that is citrus materials; However, Shaath discloses that extracting etheric oils and/or etheric oils from citrus material using polar and non-polar solvents mixture is well known and conventional (See Shaath abstract; paragraphs [0011]-[0020]). Therefore, it would have been obvious at the time the application was filed to have modified Best and to have extracted the etheric oils and/or constituents of etheric oils from citric material, as conventionally known, and thus arrive at the claimed limitations.
In the alternative, given the fact citrus material is known to comprise etheric oils and/or constituents of etheric oils, it would have been obvious to a skilled artisan to have used the polar and non-polar solvents mixture from Best to extract the etheric oils and/or constituents of etheric oils from citric material, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on January 19th 2021 have been fully considered but they are not persuasive.

With regards to Applicant’s argument that the prior art references fail to disclose the newly added miscibility of at least one polar solvent of separating the extraction agent mixture from the etheric oils via distillation, extracting material that is citrus and the higher content of non-polar solvent than polar solvent, it is most respectfully noted that these new limitations are addressed supra.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Platt (US 2,296,004) – discloses extracting essential oils from fruit (e.g., citrus) using a mixture of polar and non-polar solvents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792